This is an appeal from a determination of the Workmen’s Compensation Board, awarding compensation to the claimant at reduced earnings due to partial disability from April 1, 1957 to May 18, 1959. Following the injury and resulting disability, the claimant returned to his regular work receiving the same wages as prior to the accident. Thereafter his earnings were reduced for the reason that a bonus arrangement, geared to his employer’s sales, returned to him less income because of the effects of the economic conditions upon the company’s sales. The attorney for the claimant conceded the reduction in earnings subsequent to the injury was due solely to economic conditions and thus the board’s finding, “ Claimant’s loss of earnings thereafter are due to this accidental injury” is not supported by substantial evidence. There is no contention here that claimant was prevented from returning to his former type of work, or that his earnings were less due to his disability. Decision and award reversed, with costs to the appellants. Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ., concur.